— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, *761J.), rendered December 20, 1989, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his contention that the court’s charge on identification was inadequate (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245), and we decline to review it in the exercise of our interest of justice jurisdiction.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have considered the defendant’s claim of ineffective assistance of counsel and find it to be without merit (see, People v Sullivan, 153 AD2d 223).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPL 470.05 [2]), or without merit. Bracken, J. P., Harwood, Miller and Copertino, JJ., concur.